Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolion (US 9662927) in view of Ito (US 9108456).
Regarding claim 1, Rolion teaches a writing instrument (3), comprising a pen point, a clip (comprising 1 and 2), and a barrel (3), wherein the clip includes a clip body (1A), a holding portion (see annotated Fig. 2 below), and a clip base (2), the clip body includes one upper wall extending in the longitudinal direction of the barrel and a pair of side walls formed at least on a front side of the upper wall, projecting from both side portions of the upper wall in a direction of a surface of the barrel, and having inner surfaces facing each other, the holding portion is provided on a back side of the clip body and between the pair of side walls, has a shape capable of producing an elastic force by deformation (Fig. 2), and projects more in the direction of the surface of the barrel than the pair of side walls (Fig. 2), and the clip base is connected to a rear side of the clip body and supports the clip body at a height not to cause the pair of side walls to contact the surface of the barrel (Fig. 1).

    PNG
    media_image1.png
    299
    678
    media_image1.png
    Greyscale

Rolion does not teach that the writing instrument is retractable, the pen point being configured to be in a state of projecting from the barrel or a state of being retracted into the barrel by sliding the clip in a longitudinal direction of the barrel; the surface of the barrel includes a guide groove extending in the longitudinal direction of the barrel and provided with a pair of side surfaces to restrict lateral movement of the holding portion.
Ito teaches a writing instrument (1) that is a retractable writing instrument with a pen point (91) being configured to be in a state of projecting from the barrel or a state of being retracted into the barrel by sliding the clip in a longitudinal direction of the barrel (col. 5, ll. 28-38); the surface of the barrel includes a guide groove (48) extending in the longitudinal direction of the barrel and provided with a pair of side surfaces to restrict lateral movement of the holding portion.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the clip of Rolion and the retractable pen of Ito, including the projection and retraction of the pen point by sliding the clip in a longitudinal direction of the barrel; wherein the surface of the barrel includes a guide groove extending in the longitudinal direction of the barrel and provided with a pair of side surfaces to restrict lateral movement of the holding portion, wherein doing so would merely be a matter of using a known pen clip with a known pen.
Regarding claim 6, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 1, wherein the clip body is configured by bending one metal plate (Rolion, col. 4, ll. 23-27).
Regarding claim 7, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 1, wherein the clip body and the holding portion are configured by bending one metal plate (Rolion, col. 4, ll. 23-27).
Regarding claim 8, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 1, wherein the guide groove includes a first region to longitudinally guide the holding portion during sliding of the clip, and a bottom surface (Ito, bottom of 48) is formed at least in a front half portion of the first region, and the clip base supports the clip body at a height to cause the holding portion to contact the bottom surface of the guide groove (Ito, Fig. 16).
Regarding claim 9, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 8, wherein the guide groove includes a second region continued to a rear of the first region, and the bottom surface is formed across an entire area from the first region to the second region (Ito, Fig. 14).
Regarding claim 10, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 9, wherein on a rear side of the barrel, a slide hole (Ito, 21) is provided to cause the clip base to slide in the longitudinal direction of the barrel, and the second region of the guide groove is in communication with a front end of the slide hole.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolion and Ito as applied to claim 1 above, and further in view of Andersen (US 1462591).
 Regarding claim 2, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 1, wherein the holding portion has a width to fit at least the projecting portion between the pair of side surfaces of the guide groove (Ito, Fig. 16).
 Rolion and Ito do not teach that the holding portion is made with an elastically deformable plate member extending in the longitudinal direction of the barrel, includes a fixed end located at a front end of the holding portion, a beam extending rearward from the fixed end, and a projecting portion bent from the beam in the direction of the surface of the barrel.
Andersen teaches a holding portion made with an elastically deformable plate member (“spring material”, pg. 1, ll. 35-37) extending in the longitudinal direction of the barrel, includes a fixed end located at a front end of the holding portion (at 7), a beam (between 7 and 4) extending rearward from the fixed end, and a projecting portion (4) bent from the beam in the direction of the surface of the barrel.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the holding member of Rolion with the holding portion of Andersen, including an elastically deformable plate member extending in the longitudinal direction of the barrel, includes a fixed end located at a front end of the holding portion, a beam extending rearward from the fixed end, and a projecting portion bent from the beam in the direction of the surface of the barrel, for the purpose of providing a clip which may be easily released from fabric when it is desired to remove the pen from the pocket of a garment (Andersen, pg. 1, ll. 16-21).
Regarding claim 3, the combination of Rolion, Ito and Andersen teaches the retractable writing instrument according to claim 2, wherein the holding portion has a free end (Andersen, 5) at a rear end, the beam is configured to make first elastic deformation using the fixed end as a fulcrum (compare Figs. 1 and 2 of Andersen), and the projecting portion is configured to make second elastic deformation after the free end contacts a back surface of the clip body (the projection portion of Andersen is capable of making a second elastic deformation as claimed when the clip is sufficiently deformed).
Regarding claim 4, the combination of Rolion, Ito and Andersen teaches the retractable writing instrument according to claim 3, wherein a rear end portion including the free end of the holding portion has a width of 1/2 or more distance between the pair of side walls of the clip body (Andersen, pg. 1, ll. 35-37, say that the clip and holding portion are formed of a single piece and one of ordinary skill would infer that the upper wall and the holding portion have substantially the same width).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolion and Ito as applied to claim 1 above, and further in view of Badr (US 5336006).
Regarding claim 5, the combination of Rolion and Ito teaches the retractable writing instrument according to claim 1, wherein the upper wall of the clip body has a shape with an increasing width from the front side to a rear side (Rolion Fig. 2), the pair of side walls of the clip body are formed from a front end to a rear end of the upper wall, 
Rolion and Ito do not teach that on a rear side of the pair of side walls, a pair of engagement portions are formed projecting inside the clip body, at a front end of the pair of engagement portions, a pair of stopper walls are formed projecting toward a back surface of the upper wall, and the pair of engagement portions engage with both sides of the clip base and the pair of stopper walls abut on a front surface of the clip base.
Badr teaches a clip wherein on a rear side of a pair of side walls, a pair of engagement portions (156, 158) are formed projecting inside the clip body, at a front end of the pair of engagement portions, a pair of stopper walls (160, 162) are formed projecting toward a back surface of the upper wall, and the pair of engagement portions engage with both sides of a clip base (144) and the pair of stopper walls abut on a front surface of the clip base (Fig. 23).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the clip of Rolion such that on a rear side of the pair of side walls, a pair of engagement portions are formed projecting inside the clip body, at a front end of the pair of engagement portions, a pair of stopper walls are formed projecting toward a back surface of the upper wall, and the pair of engagement portions engage with both sides of the clip base and the pair of stopper walls abut on a front surface of the clip base, wherein in doing so would merely be a matter of simple substitution of one means of connecting the clip body to the clip base with another with predictable results.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. DE 20213245 U1 is cited as being directed to the state of the art of pen clips with a deformable holding portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754